90 F.3d 591
319 U.S.App.D.C. 368
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Paul BACHMAN, Appellant,v.UNIVERSITY OF THE DISTRICT OF COLUMBIA, Appellee.
No. 94-7246.
United States Court of Appeals, District of Columbia Circuit.
June 19, 1996.Rehearing Denied Aug. 19, 1996.

Before:  SILBERMAN, HENDERSON and TATEL, Circuit Judges.

JUDGMENT

1
This cause came to be heard on appeal from the United States District Court for the District of Columbia and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir. Rule 36(b).


2
By adopting the Magistrate's Report and Recommendation, which in turn explicitly incorporated appellee's lodestar calculations, the district court made the requisite findings of fact.  Moreover, the court properly permitted appellee to argue for both a 20% reduction for appellant's failure to address redundancy from January 1 to August 31, 1988 and a 50% reduction for overstaffing and absence of billing/litigation management judgment after September 1, 1988, as these reductions were distinct from the agreed-upon 15% reduction to reflect inadequate documentation and a general absence of billing judgment.  It is therefore


3
ORDERED and ADJUDGED that the district court's order denying appellant's request for attorneys' fees in excess of $83,483.39 be affirmed;  and it is further


4
ORDERED that appellee's motion to remand to permit supplementation of the record be denied as moot;  and it is further


5
ORDERED that appellant's motion to extend time be denied as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.